EXHIBIT 10.30

SUBLEASE

1.

PARTIES.

This Sublease is made this 8th day of December, 2008, by and between TSO Armor
and Training, Inc., (“Sublessee”) and Tactical Solution Partners, Inc. (now
known as Brekford International Corp.), with a principal place of business at
7020 Dorsey Road, Building C, Hanover, Maryland 21076 (“Sublessor”).

2.

MASTER LEASE.

Sublessor is the lessee under a written lease dated February 13, 2006 and
Amendment dated March 19, 2008, between Greenbrier Point Partners, L.P., 1206
Laskin Road, Suite 150, Virginia Beach, Virginia 23451 (“Master Lessor”). Master
Lessor leased to Sublessor the real property located in the city of Chesapeake,
Virginia, described as the premises known as One Greenbrier Point at 1403
Greenbrier Parkway, Suite 430, in Chesapeake, Virginia (“Master Premises”). Said
lease and amendment are herein collectively referred to as the “Master Lease”
and are attached hereto as Exhibit “A”

3.

PREMISES.

Sublessor hereby subleases to Sublessee on the terms and conditions set forth in
this Sublease, the Master Premises (“Premises”) consisting of 1,926 rentable
square feet, premises presently occupied and leased by Sublessor from the Master
Lessor of said Master Lease.

4.

WARRANTY BY SUBLESSOR.

Sublessor warrants and represents to Sublessee that the Master Lease has not
been amended or modified except as expressly set forth herein, that Sublessor is
not now, and as of the commencement of the Term hereof will not be in default or
breach of any of the provisions of the Master Lease, and that Sublessor has no
knowledge of any claim by Lessor that Sublessor is in default or breach of any
of the provisions of the Master Lease.

5.

TERM.

The Term of this Sublease and Sublessee’s obligation to pay rent shall commence
on December 1, 2008 (hereinafter referred to as “Commencement Date”), provided
the written approval of Master Lessor has been obtained and delivered, and end
on March 31, 2011 (“Termination Date”), unless otherwise modified or terminated
as provided herein.

6.

RENT.

Minimum Rent. Commencing on the Commencement Date, Sublessee agrees to pay
minimum monthly rental for the Premises in the amounts set forth below. The
minimum monthly rental is to be paid in advance on the first day of each month
without notice, demand, deduction, diminution, or set-off to Master Lessor.

For the period from December 1, 2008, through March 31, 2009, the rental due
shall be Three Thousand Ninety-one and 16/100 Dollars ($3,091.16) per month; and

For the period from April 1, 2009, through March 31, 2010, the rental due shall
be Three Thousand Two Hundred Nineteen and 62/100 Dollars ($3,219.62) per month;
and,

For the period from April 1, 2010 through March 31, 2011, the rental due shall
be Three Thousand Three hundred Fifty-three and 22/100 Dollars ($3,353.22) per
month.

7.

USE OF PREMISES

The Premises shall be used and occupied exclusively by Sublessee in accordance
with Master Lease terms and Conditions.

8.

ASSIGNMENT AND SUBLETTING.

Sublessee shall not assign this Sublease or further sublet all or any part of
the Premises without the prior written consent of Sublessor and Master Lessor.











--------------------------------------------------------------------------------

9.

OTHER PROVISIONS OF SUBLEASE.

All applicable terms and conditions of the Master Lease are incorporated into
and made a part of this Sublease as if Sublessor, the lessor thereunder,
Sublessee, the lessee thereunder, and the Premises, the Master Premises.
Sublessee assumes and agrees to perform the lessee’s obligations under the
Master Lease during the Term to the extent that such obligations are applicable
to the Premises, except that the obligation to pay rent to Lessor under the
Master Lease shall be considered performed by Sublessee to the extent and in the
amount rent is paid to Sublessor. Sublessee shall not commit or suffer any act
or omission that will violate any of the provisions of the Master Lease.
Sublessor shall exercise due diligence in attempting to cause Lessor to perform
its obligations under the Master Lease for the benefit of Sublesee; however,
Sublessor shall not be liable to Sublessee for the failure of the Lessor to
perform any such obligation thereunder. If the Master Lease terminates, this
Sublease shall terminate and the parties shall be relieved of any further
liability or obligation under this Sublease, provided however, that if the
Master Lease terminates as a result of a default or breach by Sublessor or
Sublessee under this Sublease and/or the Master Lease, then the defaulting party
shall be liable for the damage suffered as a result of such termination.
Notwithstanding the foregoing, if the Master Lease gives Sublessor any right to
terminate the Master Lease in the event of the partial or total damage,
destruction, or condemnation of the Master Premises or the building or project
of which the Master Premises are a part, the exercise of such right by Sublessor
shall not constitute a default or breach hereunder.

10.

ATTORNEY FEES.

If Sublessor, Sublessee, or Broker shall commence an action against the other
arising out of or in connection with this Sublease, the prevailing party shall
be entitled to recover its costs of suit and reasonable attorney’s fees,
including allocable costs of in-house counsel.

11.

AGENCY DISCLOSURE.

Sublessor and Sublessee each warrant that they have dealt with no other real
estate broker than Davenport Group Real Estate, Inc., in connection with this
transaction.

12.

SUBLESSEE’S INSURANCE.

Sublessee shall provide and keep in force at all times during the term hereof,
at its sole expense, policies of insurance consistent with the Master Lease.
Sublessee shall, in connection with the operation of its business, comply with
the applicable workers’ compensation laws and protect Sublessor and Master
Lessor against any liability under such laws. Upon request, Sublessee agrees to
deliver certificates of such insurance to Sublessor and Master Lessor within
thirty (30) days after commencing its occupancy.

13.

ASSIGNMENT AND SUBLETTING FEES.

Any fees and or legal cost arising out of the Master Lease and due to the Master
Lessor of said Lease and or any other third party will be on account of the
Sublessee.

14.

NOTICE.

All notices and demands which may or are to be required or permitted to be given
by either party or the other hereunder shall be in writing. All notices and
demands by the Sublessor to Sublessee shall be sent by United Sates Mail,
postage prepaid, addressed to the Sublessor at the address set forth herein, and
to such other person or place as the Sublessor may from time to time designate
in a notice to the Sublessee.

To Sublessor:

Tactical Solution Partners, Inc.

c/o Brekford International Corp.

7020 Dorsey Road, Building C

Hanover, Maryland 21076




To Sublessee:

TSO Armor and Training, Inc.

1403 Greenbrier Parkway, Suite 430

Chesapeake, VA 23320














--------------------------------------------------------------------------------

15

CONSENT BY LESSOR.

This Sublease shall be of no force or effect unless consented to by Master
Lessor.

16.

TENANT IMPROVEMENTS.

Sublessee shall take the premises in “as is” condition

17.

ENTIRE AGREEMENT.

This Sublease contains the entire agreement between all parties hereto and shall
not be changed or modified in any manner except by an instrument in writing
executed by the parties hereto.




Sublessee:

          

Sublessor:

 

 

 

 

TSO Armor and Training, Inc.

 

Tactical Solution Partners, Inc./
Brekford International Corp




Signature:

[brekford1030002.gif] [brekford1030002.gif]

 




Signature:

[brekford1030004.gif] [brekford1030004.gif]

 

 

 

 

 

Name:

David A. Tezza

 

Name:

Chandra (C.B.) Brechin

 

 

 

 

 

Title:

President

 

Title:

CEO

 

 

 

 

 

Date:

December 8, 2008

 

Date:

December 8, 2008





















